Citation Nr: 0928657	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than May 10, 2004, 
for the award of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1982 to November 
1983.  He died in November 1983 from injuries sustained as a 
result of an automobile accident.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision review officer (DRO) 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) that granted DIC benefits effective May 10, 2004.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant filed a claim for DIC on December 
21, 1983, subsequent to the Veteran's death on November 27, 
1983.  The Veteran died as a result of injuries received as a 
result of an automobile accident that occurred while on 
active duty.  On May 17, 1984, the RO issued an 
administrative decision denying the appellant entitlement to 
DIC on the basis that the Veteran's death was determined to 
be the result of willful misconduct.  The appellant did not 
file a timely appeal, and the May 1984 decision became final.  
In April 1988 the appellant sought to reopen the claim, which 
was denied in an April 1988 letter.  Appellate rights were 
provided, but no appeal was received.

On May 10, 2004, the appellant filed another claim for DIC.  
The RO informed 
her in a May 2004 letter that as stated in the April 1988 
letter, the Veteran's death could not be deemed service-
connected because it was the result of his willful 
misconduct, and therefore VA was bound by law to deny 
entitlement to VA benefits.  The appellant appealed, 
providing detailed argument in her notice of disagreement.

In a November 2005 decision, the Decision Review Officer 
(DRO) determined that the Veteran's death was not the result 
of willful misconduct.  The DRO discussed the evidence as 
well as the argument provided by the appellant in her notice 
of disagreement.  The decision did not address whether new 
and material evidence 
had been submitted.  

The appellant disagreed with the effective date assigned to 
the award of DIC.  Specifically, the representative stated 
that in reference to DRO decision dated November 17, 2005, 
"this office is filing a Clear and Unmistakable Error (CUE) 
based on the effective date granted" (emphasis in original).  
However, this document did not actually raise an argument of 
CUE in the 1984 decision; rather, the argument was that the 
current decision was based on the same evidence as was 
considered in 1984.  The January 2007 statement of the case 
addressed only the effective date claim and did not 
adjudicate a CUE claim, apparently interpreting the 
representative's statement as an argument of error in the 
current decision.  However, in the substantive appeal filed 
by the appellant in March 2007, she specifically stated that 
the error was in the May 17, 1984 decision.

Thus, in the context of her appeal for an earlier effective 
date for the award of DIC, the appellant has raised a claim 
of CUE in the May 1984 decision originally denying 
entitlement to that benefit.  As such issue has not been 
adjudicated by the RO in the first instance, remand is 
required. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO/AMC should adjudicate whether CUE 
existed in the May 17, 1984 decision wherein 
the RO determined that the Veteran's death 
was the result of willful misconduct.  If the 
benefits sought on appeal remain denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case, which includes the relevant law 
pertaining to CUE claims.  She should be 
afforded a reasonable opportunity to respond 
before the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



